80 So. 3d 1133 (2012)
Joseph FRANTZIS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D11-2034.
District Court of Appeal of Florida, First District.
March 2, 2012.
Nancy A. Daniels, Public Defender, and Richard M. Summa, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General, and Charlie McCoy, Senior Assistant Attorney General, Tallahassee, for Appellee.
WOLF, J.
Appellant challenges a final order of civil commitment under the Jimmy Ryce Act, sections 394.910-932, Florida Statutes (2007). Section 394.916(1) provides the court shall conduct a trial within 30 days after the determination of probable cause. Section 394.916(2) states the court may grant one continuance for "not more than 120 days." Appellant argues the limit on continuances in subsection (2) is jurisdictional. He asserts that because he was not brought to trial within 150 days of the probable cause determination, the trial court lost subject matter jurisdiction over the proceedings. Therefore, he argues, he is entitled to a dismissal of the civil commitment action with prejudice.
In State v. Goode, 830 So. 2d 817 (Fla. 2002), the supreme court found the 30 day provision in subsection (1) was not jurisdictional. *1134 We find no reason to treat the 120 day provision in subsection (2) differently. Moreover, below appellant twice filed a waiver of his right to trial within 30 days of the probable cause determination, and much of the delay in the proceedings was attributable to him. We, therefore, find no merit in appellant's contentions.
We also determine the other issues he raised are without merit. Therefore, we affirm.
AFFIRMED.
PADOVANO and MARSTILLER, JJ., concur.